DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 10/06/2022 has been entered. Claims 1-3, 5-14 remain pending in the application.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application DE2017221134.2 filed on 11/27/2017.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 7-14 are rejected under 35 U.S.C.103 as being unpatentable by Shashua (WO2016130719) in view of Walsh (US20180265127) and Jung (US20150305239).
Regarding claim 1, Shashua teaches a method for operating a mobile system comprising:
Detecting a 3d profile of a route ahead of defined length ([0675] disclosing constructing a 3d map of the road using images of cameras on the vehicle, i.e. detecting a 3d profile of a route ahead for a defined length, the defined length is the focal length of the camera. See also [0461]-[0462] disclosing identifying a road segment by the cameras based on landmarks);
Determining a setpoint trajectory of the mobile system based on the detected 3d profile ([0678] disclosing determining a current location and a previous location using the captured images “3d profile”. [0679] disclosing determining a predetermined road model trajectory “setpoint trajectory of the vehicle based on the position of landmarks in the images “detected 3d profile”, i.e. determining the trajectory based on the 3d profile, See also [0461]-[0462] disclosing determining the target trajectory based on the identified road segment by the cameras using landmarks);
Operating the mobile system in a defined manner, taking into account the determined setpoint trajectory along the route ([0680] disclosing adjusting the trajectory of the vehicle to follow the predetermined road model trajectory “setpoint trajectory”).
	Shashua does not teach determining a setpoint trajectory of the tool of the mobile system based on the detected 3d profile. Wherein operating the mobile system includes controlling the steering of the mobile system to compensate for an abrupt height change in a wheel lane in the route ahead based upon the detected 3D profile. Controlling a hydraulic control element of the tool of the mobile system to produce a desired tilting of the tool based upon the detected 3D profile.
Walsh teaches wherein operating the mobile system includes controlling the steering of the mobile system to compensate for an abrupt height change in a wheel lane in the route ahead based upon the detected 3D profile (figures 2A and 2B, [0030]-[0032] disclosing imaging the road surface in front of the vehicle to detect and compensate for transient changes in road camber. [0034] disclosing detecting a height of a selected point to compensate for. [0035] disclosing detecting a downslope “tilt or abrupt height change” indicating the road camber has a slope towards the left. See also [0046] disclosing a feedforward torque compensation based on a road angle outputted to the steering controller). 
Shashua and Walsh are analogous art because they are in the same field of endeavor, autonomous trajectory based on imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shashua to incorporate the teaching of Walsh of wherein operating the mobile system includes controlling the steering of the mobile system to compensate for an abrupt height change in a wheel lane in the route ahead based upon the detected 3D profile in order to assist the driver in adapting to transient changes in road camber (Walsh [0032]).
Jung teaches determining a setpoint trajectory of the tool of the mobile system based on the detected 3d profile ([0019] disclosing adjusting the height and the inclination “setpoint trajectory of a tool” of the implement based on the ground profile. At least [0036] discloses the ground profile is detected in a three dimension by sensors of the vehicle).
controlling a hydraulic control element of the tool of the mobile system to produce a desired tilting of the tool based upon the detected 3D profile ([0019] disclosing adjusting the height and the inclination “tilt” of the implement based on the ground profile. [0032] disclosing the height of the harvester head “tool” is controlled in the form of a hydraulic cylinder, i.e., hydraulic control element of the tool of the mobile system. [0036] disclosing the ground profile is detected by sensors. It is interpreted from the citations that implement “tool” is controlled via a hydraulic control element to produce the desired height and inclination “tilting” based on the detected 3D profile).
Shashua as modified by Walsh and Jung are analogous art because they are in the same field of endeavor, autonomous trajectory based on imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shashua as modified by Walsh to incorporate the teaching of Jung of determining a setpoint trajectory of the tool of the mobile system based on the detected 3d profile, controlling a hydraulic control element of the tool of the mobile system to produce a desired tilting of the tool based upon the detected 3D profile in order to adjust the height and inclination of the implement based on the ground profile as taught by Jung ([0019]).

Regarding claim 2, Shashua as modified by Walsh and Jung teaches the method as claimed in claim 1 further comprising:
Predicting trajectories of wheels of the mobile system (Shashua [0678] disclosing determining heading direction of the vehicle. See also [0626] disclosing determining predicting a path of the vehicle in order to determine the heading of the vehicle “trajectories of wheels”);
Determining a predicted deviation from the predicted setpoint trajectory (Shashua [0680] disclosing determining an angle “deviation” between the heading direction of the vehicle and the direction of the predetermined road model trajectory “setpoint trajectory”);
Shashua as modified by Walsh and Jung does not yet teach determining feedforward control values for predictive actuator management. However, Shashua does teach determining control values for actuator management ([0680] disclosing steering the vehicle to align the heading direction with the direction of the predetermined road model trajectory “setpoint trajectory”. Aligning the heading direction of the vehicle with the predetermined is interpreted as feedforward control because it ensures that the vehicle follows the direction of the predetermined road model trajectory). 
Walsh teaches determining feedforward control values for predictive actuator management [0046] disclosing a feedforward torque compensation based on a road angle outputted to the steering controller, i.e., feedforward control values for predictive actuator management). 
Shashua as modified by Walsh and Jung and Walsh are analogous art because they are in the same field of endeavor, autonomous trajectory based on imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shashua as modified by Walsh and Jung to incorporate the teaching of Walsh of determining feedforward control values for predictive actuator management in order to assist the driver in adapting to transient changes in road camber (Walsh [0032]).

Regarding claim 3, Shashua as modified by Walsh and Jung teaches the method as claimed in claim 2. Shashua as modified by Walsh and Jung does not yet teach wherein at least one of the following is adjusted for the tool: height, and direction.
Jung teaches wherein at least one of the following is adjusted for the tool: height, and direction ([0022] disclosing oscillating the implement “tool” to maintain a certain height of the vehicle. Oscillating the vehicle is adjusting its height relative to the vehicle and reference ground level before a whole or hill).
Shashua as modified by Walsh and Jung are analogous art because they are in the same field of endeavor, autonomous control of vehicle by a target trajectory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shashua as modified by Walsh to incorporate the teaching of Jung of wherein at least one of the following is adjusted for the tool height, direction, and tilt in order to follow a target trajectory and maintain the implement in a constant position relative to the ground (Jung [0022]).

Regarding claim 5, Shashua as modified by Walsh and Jung teaches the method as claimed in claim 1, wherein at least one of the following is used for detecting the 3d profile: lidar, radar, 3D camera, and time-of flight camera (Shashua [0318] disclosing using cameras to detect the 3d profile. 3d dimensions are also extracted from images of camera “3d camera”).

Regarding claim 7, Shashua as modified by Walsh and Jung teaches the method as claimed in claim 1. Shashua as modified by Walsh and Jung does not teach wherein detecting the 3D profile comprises: Detecting the 3D profile in a working region of the tool. However, Shashua teaches detecting a 3d profile in front of the vehicle ([0675] disclosing constructing a 3d map of the road using images of cameras on the vehicle, i.e. detecting a 3d profile of a route ahead for a defined length).
Jung teaches Detecting the profile in a working region of the tool ([0019] disclosing detecting a ground profile in front of a working vehicle with an implement, i.e. detecting the profile in a working region of the tool).
Shashua as modified by Walsh and Jung are analogous art because they are in the same field of endeavor, autonomous control of vehicle by a target trajectory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shashua as modified by Walsh and Jung to incorporate the teaching of Jung of Detecting the profile in a working region of the tool in order to follow a target trajectory and maintain the implement in a constant position relative to the ground (Jung [0022]).

Regarding claim 8, Shashua as modified by Walsh and Jung teaches the method as claimed in claim 2, wherein the determination of the setpoint trajectory and determining corresponding actuator data are performed by a single control unit (Shashua [277] disclosing the processing unit of the system may be the same as the ECU of the engine, I.e. a single control unit is used for determining the set trajectory and the corresponding actuator data).

Regarding claim 9, Shashua as modified by Walsh and Jung teaches a device for operating a mobile system, comprising:
A sensor apparatus configured to detect in three dimensions a surrounding area of the mobile system (Shashua [0675] disclosing constructing a 3d map of the road using images of cameras “sensory system” on the vehicle, i.e. detecting a 3d profile of a route ahead for a defined length).
A prediction apparatus configured to predict, based on the surrounding area detected in 3d, a setpoint trajectory for the mobile system ([0678] disclosing determining a current location and a previous location using the captured images “3d profile”. [0679] disclosing determining a predetermined road model trajectory “setpoint trajectory of the vehicle based on the position of landmarks in the images “detected 3d profile”, i.e. predicting the trajectory based on the 3d profile, See also [0461]-[0462] disclosing determining the target trajectory based on the identified road segment by the cameras using landmarks);
Shashua does not teach a control apparatus configured to control a steering of the mobile system to compensate for an abrupt height change in the surrounding area according to the predicted setpoint trajectory based upon the surrounding area detected in three dimensions. controlling a hydraulic control element of the tool of the mobile system to produce a desired tilting of the tool based upon the detected 3D profile.
Walsh teaches a control apparatus configured to control a steering of the mobile system to compensate for an abrupt height change in the surrounding area according to the predicted setpoint trajectory based upon the surrounding area detected in three dimensions (figures 2A and 2B, [0030]-[0032] disclosing imaging the road surface in front of the vehicle to detect and compensate for transient changes in road camber. [0034] disclosing detecting a height of a selected point to compensate for. [0035] disclosing detecting a downslope “tilt or abrupt height change” indicating the road camber has a slope towards the left. [0045] disclosing determining wheel trajectories based on the road height data “3d images”. See also [0046] disclosing a feedforward torque compensation based on a road angle outputted to the steering controller based on the 3d data). 
Shashua and Walsh are analogous art because they are in the same field of endeavor, autonomous trajectory based on imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shashua to incorporate the teaching of Walsh of a control apparatus configured to control a steering of the mobile system to compensate for an abrupt height change in the surrounding area  according to the predicted setpoint trajectory based upon the surrounding area detected in three dimensions in order to assist the driver in adapting to transient changes in road camber (Walsh [0032]).
Jung teaches controlling a hydraulic control element of the tool of the mobile system to produce a desired tilting of the tool based upon the detected 3D profile ([0019] disclosing adjusting the height and the inclination “tilt” of the implement based on the ground profile. [0032] disclosing the height of the harvester head “tool” is controlled in the form of a hydraulic cylinder, i.e., hydraulic control element of the tool of the mobile system. [0036] disclosing the ground profile is detected by sensors. It is interpreted from the citations that implement “tool” is controlled via a hydraulic control element to produce the desired height and inclination “tilting” based on the detected 3D profile).
Shashua as modified by Walsh and Jung are analogous art because they are in the same field of endeavor, autonomous trajectory based on imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shashua as modified by Walsh to incorporate the teaching of Jung of controlling a hydraulic control element of the tool of the mobile system to produce a desired tilting of the tool based upon the detected 3D profile in order to adjust the height and inclination of the implement based on the ground profile as taught by Jung ([0019]).

Regarding claim 10, Shashua as modified by Walsh teaches the method as claimed in claim 1, wherein: 
A computer program contains program code means for performing the method when the program code is run on an electronic device for operating the mobile system (Shashua [0062] disclosing a program stored on a computer readable medium to perform the method), and
The computer program product is stored on a non-transitory computer-readable data storage medium (Shashua [0062] disclosing a program stored on a computer readable medium to perform the method).

Regarding claim 11, Shashua as modified by Walsh and Jung teaches the device of claim 9. Shashua as modified by Walsh and Jung does not yet teach wherein: The prediction apparatus is further configured to predict, based on the surrounding area detected in three dimensions, a second setpoint trajectory for a tool of the mobile system; and the control apparatus is further configured to control the tool of the mobile system according to the second predicted setpoint trajectory. However, Shashua teaches detecting a 3d profile in front of the vehicle ([0675] disclosing constructing a 3d map of the road using images of cameras on the vehicle, i.e. detecting a 3d profile of a route ahead for a defined length).
Jung teaches the prediction apparatus is further configured to predict, based on the surrounding area detected in three dimensions, a second setpoint trajectory for a tool of the mobile system ([0019] disclosing detecting a ground profile in front of a working vehicle with an implement, i.e. detecting the profile in a working region of the tool. [0022] disclosing oscillating the implement “tool” to maintain a certain height of the vehicle.  Oscillating the tool is considered a second setpoint trajectory for the tool); and 
The control apparatus is further configured to control the tool of the mobile system according to the second predicted setpoint trajectory ([0019] disclosing detecting a ground profile in front of a working vehicle with an implement, i.e. detecting the profile in a working region of the tool. [0022] disclosing oscillating the implement “tool” to maintain a certain height of the vehicle.  Oscillating the tool is considered a second setpoint trajectory for the tool. [0035] disclosing detecting the three-dimensional topology in front of the vehicle).
Shashua as modified by Walsh and Jung are analogous art because they are in the same field of endeavor, autonomous control of vehicle by a target trajectory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shashua as modified by Walsh as modified by Jung to incorporate the teaching of Jung of wherein at least one of predict, based on the surrounding area detected in three dimensions, a second setpoint trajectory for a tool of the mobile system; and the control apparatus is further configured to control the tool of the mobile system according to the second predicted setpoint trajectory in order to follow a target trajectory and maintain the implement in a constant position relative to the ground (Jung [0022]).

Regarding claim 12, Shashua as modified by Walsh and Jung teaches the device of claim 9, wherein:
The compensation for the abrupt height change in the wheel lane is a compensation for a tilt of the mobile system resulting from the abrupt height change in the wheel lane (Walsh [0035] disclosing detecting a downslope “tilt or abrupt height change” indicating the road camber has a slope towards the left. Walsh [0045] disclosing determining wheel trajectories based on the road height data “3d images”. See also [0046] disclosing a feedforward torque compensation based on a road angle “tilt” outputted to the steering controller based on the 3d data).

Regarding claim 13, Shashua as modified by Walsh and Jung teaches the device of claim 1, wherein:
The compensation for the abrupt height change in the wheel lane is a compensation for a tilt of the mobile system resulting from the abrupt height change in the wheel lane (Walsh [0035] disclosing detecting a downslope “tilt or abrupt height change” indicating the road camber has a slope towards the left. Walsh [0045] disclosing determining wheel trajectories based on the road height data “3d images”. See also [0046] disclosing a feedforward torque compensation based on a road angle “tilt” outputted to the steering controller based on the 3d data).

Regarding claim 14, Shashua teaches a method for operating a mobile system comprising:
Detecting a 3d profile of a route ahead of defined length ([0675] disclosing constructing a 3d map of the road using images of cameras on the vehicle, i.e. detecting a 3d profile of a route ahead for a defined length, the defined length is the focal length of the camera. See also [0461]-[0462] disclosing identifying a road segment by the cameras based on landmarks);
Determining a setpoint trajectory of the mobile system based on the detected 3d profile ([0678] disclosing determining a current location and a previous location using the captured images “3d profile”. [0679] disclosing determining a predetermined road model trajectory “setpoint trajectory of the vehicle based on the position of landmarks in the images “detected 3d profile”, i.e. determining the trajectory based on the 3d profile, See also [0461]-[0462] disclosing determining the target trajectory based on the identified road segment by the cameras using landmarks);
Operating the mobile system in a defined manner, taking into account the determined setpoint trajectory along the route ([0680] disclosing adjusting the trajectory of the vehicle to follow the predetermined road model trajectory “setpoint trajectory”).
	Shashua does not teach determining a setpoint trajectory of the tool of the mobile system based on the detected 3d profile. Wherein operating the mobile system includes controlling a steering of the mobile system to compensate for tilting of the mobile system at a location in the route ahead based upon the detected 3D profile. Controlling a hydraulic control element of the tool of the mobile system to produce a desired tilting of the tool based upon the detected 3D profile.
Walsh teaches operating the mobile system includes controlling a steering of the mobile system to compensate for tilting of the mobile system at a location in the route ahead based upon the detected 3D profile (figures 2A and 2B, [0030]-[0032] disclosing imaging the road surface in front of the vehicle to detect and compensate for transient changes in road camber. [0034] disclosing detecting a height of a selected point to compensate for. [0035] disclosing detecting a downslope “tilt or abrupt height change” indicating the road camber has a slope towards the left. See also [0046] disclosing a feedforward torque compensation based on a road angle outputted to the steering controller. This is interpreted as compensating for tilting of the mobile system at a location in the route ahead based on the 3d profile showing an inclination of the road ahead and or a height difference in the road camber to one wheel causing tilting of the vehicle). 
Shashua and Walsh are analogous art because they are in the same field of endeavor, autonomous trajectory based on imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shashua to incorporate the teaching of Walsh of operating the mobile system includes controlling a steering of the mobile system to compensate for tilting of the mobile system at a location in the route ahead based upon the detected 3D profile in order to assist the driver in adapting to transient changes in road camber (Walsh [0032]).
Jung teaches determining a setpoint trajectory of the tool of the mobile system based on the detected 3d profile ([0019] disclosing adjusting the height and the inclination “setpoint trajectory of a tool” of the implement based on the ground profile. At least [0036] discloses the ground profile is detected in a three dimension by sensors of the vehicle). 
controlling a hydraulic control element of the tool of the mobile system to produce a desired tilting of the tool based upon the detected 3D profile ([0019] disclosing adjusting the height and the inclination “tilt” of the implement based on the ground profile. [0032] disclosing the height of the harvester head “tool” is controlled in the form of a hydraulic cylinder, i.e., hydraulic control element of the tool of the mobile system. [0036] disclosing the ground profile is detected by sensors. It is interpreted from the citations that implement “tool” is controlled via a hydraulic control element to produce the desired height and inclination “tilting” based on the detected 3D profile).
Shashua as modified by Walsh and Jung are analogous art because they are in the same field of endeavor, autonomous trajectory based on imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shashua as modified by Walsh to incorporate the teaching of Jung of determining a setpoint trajectory of the tool of the mobile system based on the detected 3d profile, controlling a hydraulic control element of the tool of the mobile system to produce a desired tilting of the tool based upon the detected 3D profile in order to adjust the height and inclination of the implement based on the ground profile as taught by Jung ([0019]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Shashua (WO2016130719) in view of Walsh, Jung and Pu (CN106314424).
Regarding claim 6, Shashua as modified by Walsh and Jung teaches the method as claimed in claim 1. Shashua as modified by Walsh and Jung does not teach wherein further comprising: removing movements made by the mobile system itself from a camera image by calculation.
Pu teaches wherein further comprising: removing movements made by the mobile system itself from a camera image by calculation (page 7 third paragraph disclosing removing noise due to the vibration of the vehicle from the image, i.e. removing movements made by the vehicle).
Shashua as modified by Walsh and Jung and Pu are analogous art because they are in the same field of endeavor, autonomous control by camera images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Shashua as modified by Walsh and Jung to incorporate the teaching of Pu of wherein further comprising: removing movements made by the mobile system itself from a camera image by calculation in order to improve localization accuracy in images.
Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments regarding claims 1, 9 and 14 being amended to require establishing a desired tilt of the tool using a hydraulic element, Jung as cited in [0019] discloses adjusting the inclination “tilt” of the implement based on the ground profile which can be detected by the vehicle’s sensors (see [0036]). See also [0032] disclosing the implement is hydraulically controlled. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US8494727 discloses a 3d map of a working area for a vehicle tool.
US9568915 discloses a feedforward steering compensator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664